Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/3/20.  As directed by the amendment, claims 1, 3, 26, 29-30 have been amended, claim 37 has been added, and claim 9 has been cancelled.  Thus, claims 1-8 and 10-37 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a nasal interface comprising a support frame, a pair of lateral support arms extending laterally away from the support frame, each lateral support arm including an integrally formed connector slot, each lateral support arm being constructed and arranged to be (a) deformable in a first plane around the face of the user in use and (b) relatively more stiff in a second plane to assist in stabilizing the nasal interface on the head of the user in use; and a headgear including a pair of depending side straps each which is suspended from a junction between top and back straps, said depending side straps being configured to extend forwardly of an ear along the user’s face “so that each depending side strap extends at a nonzero angle relative to a respective one of said lateral support arms…wherein each connector slot is oriented to maintain the nonzero angle between the respective lateral support arm and the respective depending side strap when the end of the respective depending side strap is received in the connector slot” (claim 1, ln. 17-23) in combination with the remaining claim limitations.
	The closest prior art of record is Correa (6,119,694) and Kwok (6,044,844).
	While the combination of Correa and Kwok is a nasal interface comprising a support frame, a pair of lateral support arms with each lateral support arm including an integrally formed connector slot, a cushion, an inlet tube, and headgear including a back strap, a top strap, and a pair of depending side straps suspended from a junction between the back and top straps, said depending side straps being configured to extend forwardly of an ear along the user’s face (see Final Rejection of 2/5/20), the prior art of record does not disclose each of the side straps extending at a nonzero angle relative to a respective lateral support arm, wherein each connector slot is oriented to maintain the nonzero angle between the respective lateral support arm and the respective depending side strap.  
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785